DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on November 3rd, 2021, new claims 21-24 are entered.
Response to Arguments
Applicant’s remarks and arguments, filed on November 3rd, 2021, with respect to the rejection of claims 1-20 under 35 U.S.C. 102 and 103 have been fully considered but they are not persuasive. 
At Pg. 8 of the Reply, Applicant argues that Suzuki fails to disclose that a “’temporal change in the pulse wave propagation time’ (i.e., a change in the pulse wave propagation time over a period of time) be acquired and that the circulatory dynamics be determined ‘as a function of the temporal change of the pulse wave propagation time after measurement is started.’” Examiner respectfully disagrees. As stated in the previous office action, Suzuki teaches the temporal change in pulse wave propagation time in [0013] and [0064], which disclose an electrocardiogram measuring unit 15 that measures the pulse transmission time, including indicating a time difference between the first pulse wave and the second pulse wave. Suzuki also teaches measuring circulatory dynamics as a function of the temporal change of the pulse wave propagation time after measurement is started in [0114] and [0064], which disclose a blood pressure calculating unit 36 and how pulse transmission time reflects the blood flow, and is inversely proportional to the blood pressure. 
Applicant continues to argue that “Suzuki merely measures a single pulse transmission time.” Examiner would like to clarify that Suzuki teaches both pulse propagation time (see Figure 4; [0013-0014, 0017-0020, 0156]; Claims 1, 7, 19-24) and pulse transmission time throughout the disclosure. The first and second pulse waves are measured by two separate measuring units, and the second pulse wave 
Further, Applicant argues that “[Suzuki] does not compare a plurality of pulse transmission times to acquire ‘a temporal change of the pulse wave propagation time…after measurement is started’”. Examiner would like to clarify that none of the claim limitations include or imply “compar[ing]”. Therefore, this aspect of the Applicant’s argument is unclear.
Lastly, Applicant states that Suzuki “certainly does determine the patients circulatory dynamics as a function of such a temporal change in the pulse wave propagation time.” Examiner agrees with this position, but this statement seems to directly contradict the Applicant’s previous statements. Therefore, the Applicant’s arguments remain unclear.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 10-15, 17, and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al (U.S. Publication No. 2006/0200011; cited by Applicant; previously cited).
Regarding Claim 1, Suzuki discloses a blood pressure status measuring apparatus (health management apparatus 10) comprising: 
a photoplethysmographic sensor (pulse wave sensor 25) that includes a light emitting element (light source 26) and a light receiving element (light receiving unit 27) and acquires a time varying photoplethysmographic signal (pulse wave measuring unit 18; [0060]; Examiner’s Note: the pulse wave sensor measures the data of the subject, and the data signal changes according to the blood flow over time) of an arteriole or a capillary (The pulse wave sensor 25 irradiates the skin surface with light, and, using the photodiode, captures the variation of reflection light that varies with changes in blood flow in blood capillaries; [0059]); 
(electrocardiogram measuring unit 15: two electrocardiogram electrodes 23a and 23b, indifferent electrode 24) that acquires a time varying biological signal serving as a reference for measurement of a pulse wave propagation time (The electrocardiogram measuring unit 15 measures the potential difference between the indifferent electrode 24 and the two electrocardiogram electrodes 23a and 23b for measuring the electrocardiogram…The electrocardiogram measuring unit 15 measures the electrocardiogram in the same timing as the pulse wave measuring unit 18 measuring the pulse wave [0057-0058]); 
pulse wave propagation time acquiring means (pulse transmission time calculating unit 30) for acquiring a pulse wave propagation time on the basis of the photoplethysmographic and biological signals (The pulse transmission time calculating unit 30 calculates the pulse transmission time, based on the potential difference measured by the electrocardiogram measuring unit 15, which is the peak of the electrocardiogram action potential, and the peak of the pulse wave measured by the pulse wave measuring unit 18; [0063]); 
change acquiring means for acquiring a temporal change of the pulse wave propagation time acquired by the pulse wave propagation time acquiring means after measurement is started (The electrocardiogram measuring unit 15 directly measures the electrocardiogram action potential. Accordingly, the real-time action of the heart can be measured. On the other hand, there is a time lag in the measurement of the pulse wave in the periphery, as the pulse wave flows to the peripheral blood vessels via arteries. The time lag is called the pulse transmission time; [0064]; Examiner’s Note: The first and second pulse waves are measured by two separate measuring units, and the second pulse wave is different from the first pulse wave in propagation time. The apparatus then calculates a pulse transmission time indicating a time difference between the first pulse wave and the second pulse wave (each of these waves having its own propagation time); therefore, this would be equivalent to a temporal change of the pulse wave propagation time over a period of time); and 
(blood pressure calculating unit 36; [0114]; Examiner’s Note: In [0050] of the Applicant’s Specification, blood pressure status is determined from estimating changes in blood pressure on the basis of time-series data of pulse wave propagation times) as a function of the temporal change of the pulse wave propagation time after the measurement is started (The pulse transmission time reflects the blood flow, and is inversely proportional to the blood pressure. Accordingly, changes in blood pressure can be detected from changes in the pulse transmission time; [0064]; Figure 4; Examiner’s Note: fluctuations in blood pressure can be measured from fluctuations from the pulse wave propagation time during real-time measurement).  

Regarding Claim 10, Suzuki discloses a posture detector (acceleration measuring unit 21; [0056]; body movement determining unit 33; [0079]) for detecting a posture of a user at a time when a pulse wave propagation time is acquired by the pulse wave propagation time acquiring means, and wherein the change acquiring means acquires a temporal change of the acquired pulse wave -4-propagation time after measurement is started (Blood pressure values vary greatly with the positions and the heights of the measured parts. Therefore, the influence may be corrected. More specifically, the position of each measured part is detected by the acceleration sensor, and the blood pressure value is calculated based on the correction coefficient; [0148]), as a function of the posture detected by the posture detector (The correction coefficient associated with the detected position is retrieved from the memory unit 13, and the blood pressure value is corrected by multiplying the blood pressure value determined from the pulse transmission time by the correction coefficient; [0149]).  

Regarding Claim 11, Suzuki discloses wherein the change acquiring means sets a reference posture from among detected postures (A position determining unit (not shown) then determines each position, based on the output of the acceleration sensor. Positions to be determined include sitting positions, standing positions, spine positions, and lateral positions; [0149]), and obtains a temporal change of the pulse wave propagation time after measurement is started, on the basis of time-series data of the pulse wave propagation time of the reference posture (The correction coefficient associated with the detected position is retrieved from the memory unit 13, and the blood pressure value is corrected by multiplying the blood pressure value determined from the pulse transmission time by the correction coefficient; [0149]).  

Regarding Claim 12, Suzuki discloses wherein the change acquiring means sets a reference posture (position determining unit; [0149]) from among detected postures, corrects (One correction coefficient is prepared beforehand for each position to be detected, and is stored in the memory unit 13; [0149]), in accordance with the reference posture, time-series data of a pulse wave propagation time classified into a posture different from the reference posture (Blood pressure values vary greatly with the positions and the heights of the measured parts. Therefore, the influence may be corrected. More specifically, the position of each measured part is detected by the acceleration sensor, and the blood pressure value is calculated based on the correction coefficient; [0148]), and obtains a temporal change of the pulse wave propagation time after measurement is started, on the basis of the time-series data of the pulse wave propagation time of the reference posture and the corrected time-series data of the pulse wave propagation time (The correction coefficient associated with the detected position is retrieved from the memory unit 13, and the blood pressure value is corrected by multiplying the blood pressure value determined from the pulse transmission time by the correction coefficient; [0149]).  

(A position determining unit (not shown) then determines each position, based on the output of the acceleration sensor. Positions to be determined include sitting positions, standing positions, spine positions, and lateral positions; [0149]), a temporal change of the pulse wave propagation time after measurement is started (The correction coefficient associated with the detected position is retrieved from the memory unit 13, and the blood pressure value is corrected by multiplying the blood pressure value determined from the pulse transmission time by the correction coefficient; [0149]); and the measuring means measures circulatory dynamics including a blood pressure status ([0064]) on the basis of temporal changes of pulse wave propagation times after measurement is started for the individual postures (Figure 4; [0148-0149]).  

Regarding Claim 14, Suzuki discloses a pressure sensor (pressure sensor 118) for detecting pressure of the photoplethysmographic sensor (The first pulse wave measuring unit 113 is connected to the pressure sensor 118; [0168]), and wherein the measuring means changes a conversion expression to be used to calculate blood pressure of an arteriole or a capillary on the basis of a pulse wave propagation time ([0167-0171]), in accordance with the pressure detected by the pressure detecting means (The pressure pulse wave is then A-D converted, and is transferred to the first control unit 111. The first control unit 111 associates the pressure pulse wave with the pulse wave of the wrist detected at the same time, and the pressure pulse wave and the pulse wave are stored in the memory in the first control unit 111; [0169]).  

Regarding Claim 15, Suzuki discloses a pressure adjustment mechanism for adjusting the pressure to a specific value in accordance with the pressure detected by the pressure detecting means (The first pulse wave measuring unit 113 is connected to the pressure sensor 118. Piezoelectric transformation is performed on the pressure variation of the neck detected by the pressure sensor 118; [0168]).  

Regarding Claim 17, Suzuki discloses a blood pressure status measuring apparatus (health management apparatus 10) comprising: 
a photoplethysmographic sensor (pulse wave sensor 25) that includes a light emitting element (light source 26) and a light receiving element (light receiving unit 27) and acquires a photoplethysmographic signal (pulse wave measuring unit 18; [0060]) of an arteriole or a capillary (The pulse wave sensor 25 irradiates the skin surface with light, and, using the photodiode, captures the variation of reflection light that varies with changes in blood flow in blood capillaries; [0059]) which varies over time (Examiner’s Note: the pulse wave sensor measures the data of the subject, and the data signal changes according to the blood flow over time); 
a biological sensor (electrocardiogram measuring unit 15: two electrocardiogram electrodes 23a and 23b, indifferent electrode 24) that acquires a biological signal that varies over time and that serves as a reference for measurement of a pulse wave propagation time (The electrocardiogram measuring unit 15 measures the potential difference between the indifferent electrode 24 and the two electrocardiogram electrodes 23a and 23b for measuring the electrocardiogram…The electrocardiogram measuring unit 15 measures the electrocardiogram in the same timing as the pulse wave measuring unit 18 measuring the pulse wave [0057-0058]); 
one or more processors (CPU; [0101]) which are programmed to:
(a) acquire a pulse wave propagation time (pulse transmission time calculating unit 30) on the basis of the photoplethysmographic and biological signals (The pulse transmission time calculating unit 30 calculates the pulse transmission time, based on the potential difference measured by the electrocardiogram measuring unit 15, which is the peak of the electrocardiogram action potential, and the peak of the pulse wave measured by the pulse wave measuring unit 18; [0063]); 
(b) acquire a temporal change of the pulse wave propagation time after measurement is started (The electrocardiogram measuring unit 15 directly measures the electrocardiogram action potential. Accordingly, the real-time action of the heart can be measured. On the other hand, there is a time lag in the measurement of the pulse wave in the periphery, as the pulse wave flows to the peripheral blood vessels via arteries. The time lag is called the pulse transmission time; [0064]; Examiner’s Note: The first and second pulse waves are measured by two separate measuring units, and the second pulse wave is different from the first pulse wave in propagation time. The apparatus then calculates a pulse transmission time indicating a time difference between the first pulse wave and the second pulse wave (each of these waves having its own propagation time); therefore, this would be equivalent to a temporal change of the pulse wave propagation time); and 
(c) measure circulatory dynamics including a blood pressure status (blood pressure calculating unit 36; [0114]; Examiner’s Note: In [0050] of the Applicant’s Specification, blood pressure status is determined from estimating changes in blood pressure on the basis of time-series data of pulse wave propagation times) as a function of the temporal change of the pulse wave propagation time after the measurement is started (The pulse transmission time reflects the blood flow, and is inversely proportional to the blood pressure. Accordingly, changes in blood pressure can be detected from changes in the pulse transmission time; [0064]; Figure 4; Examiner’s Note: fluctuations in blood pressure can be measured from fluctuations from the pulse wave propagation time during real-time measurement). 

Regarding Claim 21, Suzuki discloses wherein the one or more processors acquire the temporal change of the pulse wave propagation time as a function of changes in the pulse wave propagation time (a pulse transmission time calculating unit that calculates a pulse transmission time indicating a time difference between the first pulse wave and the second pulse wave; [0013]; Examiner’s Note: The first and second pulse waves are measured by two separate measuring units, and the second pulse wave is different from the first pulse wave in propagation time. The apparatus then calculates a pulse transmission time indicating a time difference between the first pulse wave and the second pulse wave (each of these waves having its own propagation time); therefore, this would be equivalent to a temporal change of the pulse wave propagation time over a period of time).

Regarding Claim 22, Suzuki discloses wherein the temporal change of the pulse wave propagation time is a change of the pulse wave propagation time (a pulse transmission time calculating unit that calculates a pulse transmission time indicating a time difference between the first pulse wave and the second pulse wave; [0013]; Examiner’s Note: The first and second pulse waves are measured by two separate measuring units, and the second pulse wave is different from the first pulse wave in propagation time. The apparatus then calculates a pulse transmission time indicating a time difference between the first pulse wave and the second pulse wave (each of these waves having its own propagation time); therefore, this would be equivalent to a temporal change of the pulse wave propagation time over a period of time) from the beginning of measurement to the acquisition of a stable pulse wave propagation time (Based on the result of the body movement determination in step S102 and the result of arousal determination in step S106, the pulse interval calculating unit 31 stores the pulse interval data only when the subject is in a sleep state and there is no body movement (step S130); [0088]; a first pulse wave measuring unit that measures a first pulse wave of a subject during sleep; and a second pulse wave measuring unit that measures a second pulse wave of the subject during sleep; [0013]; Examiner’s Note: acquisition of “stable” data is equivalent to acquisition of data when a subject is in a sleep state. The invention of Suzuki measures a first and second pulse wave, both measured when a subject is in a sleep state, which is determined when body movement is below a predetermined threshold).

Regarding Claim 23, Suzuki discloses wherein the change acquiring means acquires the temporal change of the pulse wave propagation time as a function of changes in the pulse wave propagation time over a time period starting when measurement is started (a pulse transmission time calculating unit that calculates a pulse transmission time indicating a time difference between the first pulse wave and the second pulse wave; [0013]; Examiner’s Note: The first and second pulse waves are measured by two separate measuring units, and the second pulse wave is different from the first pulse wave in propagation time. The apparatus then calculates a pulse transmission time indicating a time difference between the first pulse wave and the second pulse wave (each of these waves having its own propagation time); therefore, this would be equivalent to a temporal change of the pulse wave propagation time over a period of time).

Regarding Claim 24, Suzuki discloses wherein the temporal change of the pulse wave propagation time is a change of the pulse wave propagation time from (a pulse transmission time calculating unit that calculates a pulse transmission time indicating a time difference between the first pulse wave and the second pulse wave; [0013]; Examiner’s Note: The first and second pulse waves are measured by two separate measuring units, and the second pulse wave is different from the first pulse wave in propagation time. The apparatus then calculates a pulse transmission time indicating a time difference between the first pulse wave and the second pulse wave (each of these waves having its own propagation time); therefore, this would be equivalent to a temporal change of the pulse wave propagation time over a period of time) the beginning of measurement to the acquisition of a  (Based on the result of the body movement determination in step S102 and the result of arousal determination in step S106, the pulse interval calculating unit 31 stores the pulse interval data only when the subject is in a sleep state and there is no body movement (step S130); [0088]; a first pulse wave measuring unit that measures a first pulse wave of a subject during sleep; and a second pulse wave measuring unit that measures a second pulse wave of the subject during sleep; [0013]; Examiner’s Note: acquisition of “stable” data is equivalent to acquisition of data when a subject is in a sleep state. The invention of Suzuki measures a first and second pulse wave, both measured when a subject is in a sleep state, which is determined when body movement is below a predetermined threshold). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4, 8-9, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Shimuta (WO2015/159692; references taken from U.S. Publication No. 2017/0027459; cited by Applicant; previously cited). 
Regarding Claim 2, Suzuki fails to disclose wherein the biological sensor is a pulse wave detector which acquires a pulse wave signal of an artery from which the arteriole or the capillary branches off, 
Shimuta discloses wherein the biological sensor is a pulse wave detector (pulse wave sensor 100; piezoelectric pulse wave sensor 13) which acquires a pulse wave signal of an artery from which the arteriole or the capillary branches off, and the pulse wave propagation time acquiring means acquires the pulse wave propagation time on the basis of the photoplethysmographic signal of the arteriole or the capillary and the pulse wave signal of the artery (the piezoelectric pulse wave sensor 13 detects a piezoelectric pulse wave signal corresponding to the flow of blood (pulsation) in the radial artery. A photoplethysmographic sensor 20D includes a light emitter 21D and a light receiver 22D, and detects a photoplethysmographic signal corresponding to the flow of blood in the capillaries; [0175]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the artery signal teachings of Shimuta into those of Suzuki in order to enable the detection of a photoplethysmographic signal at an artery located distant from the epidermis (Shimuta [0028]).

Regarding Claim 3, Suzuki fails to disclose wherein -2-the light emitting element outputs blue to yellow-green light; and the pulse wave detector is a photoplethysmographic sensor that includes a light emitting element outputting near-infrared light.  
Shimuta discloses wherein -2-the light emitting element outputs blue to yellow-green light (the second light emitter 21 preferably outputs light in the blue to yellow-green wave lengths; [0081]); and the pulse wave detector is a photoplethysmographic sensor that includes a light emitting element outputting near-infrared light (The first light emitter 11 used in the preferred embodiment outputs near-infrared light; [0081]).  
(Shimuta [0016]).

Regarding Claim 4, Suzuki fails to disclose wherein the light emitting element outputs blue to yellow-green light; and the pulse wave detector is a piezoelectric acquires a piezoelectric pulse wave signal.  
Shimuta discloses wherein the light emitting element outputs blue to yellow-green light (the second light emitter 21 preferably outputs light in the blue to yellow-green wave lengths; [0081]); and the pulse wave detector is a piezoelectric acquires a piezoelectric pulse wave signal (piezoelectric pulse wave sensor 13; [0175]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the light color teachings of Shimuta into those of Suzuki in order to enable the wave lengths of light to allow for greater output of the resulting photoplethysmographic signal (Shimuta [0016]).

Regarding Claim 8, Suzuki discloses a heart sound sensor for acquiring a heart sound signal (a magneto cardiograph showing the electric activity of the heart may be taken by measuring the magnetism in the body, or the heart sound caused by the heartbeat may be measured; [0105]), and wherein the pulse wave propagation time acquiring means (pulse transmission time calculating unit 30) acquires, in addition to the pulse wave propagation time based on the photoplethysmographic signal of the arteriole or the capillary (The pulse wave sensor 25 irradiates the skin surface with light, and, using the photodiode, captures the variation of reflection light that varies with changes in blood flow in blood capillaries; [0059]) acquired by the photoplethysmographic sensor and the pulse wave signal of the artery acquired by the pulse wave detector (The pulse transmission time calculating unit 30 calculates the pulse transmission time, based on the potential difference measured by the electrocardiogram measuring unit 15, which is the peak of the electrocardiogram action potential, and the peak of the pulse wave measured by the pulse wave measuring unit 18; [0063-0064]), a pulse wave propagation time based on the photoplethysmographic signal of the arteriole or the capillary acquired by the photoplethysmographic sensor and the heart sound signal acquired by the heart sound acquiring means and a pulse wave propagation time based on the pulse wave signal of the artery acquired by the pulse wave detector and the heart sound signal acquired by the heart sound acquiring means (Although the electrocardiogram action potential is detected by measuring electrocardiogram movement in the first embodiment, a magneto cardiograph showing the electric activity of the heart may be taken by measuring the magnetism in the body, or the heart sound caused by the heartbeat may be measured; [0105]; Examiner’s Note: The electrocardiogram action potential is directly used in the calculation of the pulse transmission time. In this embodiment, the heart sound caused by the heartbeat is measured instead and therefore, can be used in the subsequent calculation).  

Regarding Claim 9, Suzuki fails to disclose wherein the photoplethysmographic sensor acquires a photoplethysmographic signal of an arteriole or a capillary near a carotid artery.
Shimuta discloses wherein the photoplethysmographic sensor acquires a photoplethysmographic signal of an arteriole or a capillary near a carotid artery (The first photoplethysmographic sensor 10 is preferably attached at a site where a thick artery is located relatively close to the epidermis, for example, the wrist where the radial artery is located, the neck where the carotid artery is located; [0085]).  
(Shimuta [0179]).

Regarding Claim 18, Suzuki fails to disclose wherein the biological sensor is a pulse wave detector which acquires a pulse wave signal of an artery from which the arteriole or the capillary branches off, and -6-\the pulse wave propagation time is determined as a function of the photoplethysmographic signal of the arteriole or the capillary and the pulse wave signal of the artery.  
Shimuta discloses wherein the biological sensor is a pulse wave detector (pulse wave sensor 100; piezoelectric pulse wave sensor 13) which acquires a pulse wave signal of an artery from which the arteriole or the capillary branches off, and -6-\the pulse wave propagation time is determined as a function of the photoplethysmographic signal of the arteriole or the capillary and the pulse wave signal of the artery (the piezoelectric pulse wave sensor 13 detects a piezoelectric pulse wave signal corresponding to the flow of blood (pulsation) in the radial artery. A photoplethysmographic sensor 20D includes a light emitter 21D and a light receiver 22D, and detects a photoplethysmographic signal corresponding to the flow of blood in the capillaries; [0175]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the artery signal teachings of Shimuta into those of Suzuki in order to enable the detection of a photoplethysmographic signal at an artery located distant from the epidermis (Shimuta [0028]).


Shimuta discloses wherein the light emitting element outputs blue to yellow-green light (the second light emitter 21 preferably outputs light in the blue to yellow-green wave lengths; [0081; and the pulse wave is a photoplethysmographic sensor that includes a light emitting element outputting near-infrared light (The first light emitter 11 used in the preferred embodiment outputs near-infrared light; [0081]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the light color teachings of Shimuta into those of Suzuki in order to enable the wave lengths of light to allow for greater output of the resulting photoplethysmographic signal (Shimuta [0016]).

Regarding Claim 20, Suzuki fails to disclose the light emitting element outputs blue to yellow-green light; and the pulse wave detector is a piezoelectric pulse wave sensor that acquires a piezoelectric pulse wave signal.
Shimuta discloses wherein the light emitting element outputs blue to yellow-green light (the second light emitter 21 preferably outputs light in the blue to yellow-green wave lengths; [0081]); and the pulse wave detector is a piezoelectric pulse wave sensor that acquires a piezoelectric pulse wave signal (piezoelectric pulse wave sensor 13; [0175]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the light color teachings of Shimuta into those of Suzuki in order to enable the wave lengths of light to allow for greater output of the resulting photoplethysmographic signal (Shimuta [0016]).
16 is rejected under 35 U.S.C. 103 as being unpatentable over Suzuki and Shimuta as applied to claim 9 above, and further in view of Narimatsu (U.S. Patent No. 6,666,827; previously cited).
Regarding Claim 16, Suzuki discloses a correction of a blood pressure value of an arteriole or a capillary on the basis of the arterial length ([0148-0149]).  
Suzuki and Shimuta fail to disclose an input for receiving an operation for inputting a value of a height or a sitting height of a user, and wherein the measuring means obtains an arterial length between an aortic valve and a carotid artery on the basis of the value of the height or the sitting height received by the input.
Narimatsu discloses an input for receiving an operation for inputting a value of a height or a sitting height of a user (The input device is operable by a person to input a height, H, of a patient, and supplies, in response to the operation, a signal, SH, representing the inputted patient's height H, to the control device 32. The control functions of the control device 32 of the present apparatus differ from those of the control device 32 of the first apparatus, in that the former control functions additionally include a pulse-wave-propagation-velocity related-information obtaining means 94, and an arteriosclerosis evaluating means 96 different from the arteriosclerosis evaluating means 92 of the latter control functions; Column 12 Lines 46-56), and wherein the measuring means obtains an arterial length between an aortic valve and a carotid artery on the basis of the value of the height or the sitting height received by the input. (at SC6, the control device determines a propagation distance L, based on the patient's height input through the input device, according to the above-indicated Expression 2; Column 14 Lines 36-38; Figure 10).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated the user input teachings of Narimatsu into those of Suzuki and Shimuta in order to obtain measurements based on the individual patient’s measurements (Narimatsu Column 14 Lines 36-38).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791